Exhibit 99.1 Foresight Energy LP Reports Full-Year and Fourth Quarter 2016 Results Full-Year 2016 Highlights: • Coal sales of $866.6 million on sales volumes of 19.3 million tons • Net loss attributable to limited partner units of $178.8 million or $(1.37) per unit • Adjusted EBITDA of $308.8 million • Cash flows from operations of $225.2 million • Unrestricted cash and cash equivalents of $103.7 million on hand as of December 31, 2016 • Working with Goldman Sachs in connection with the refinancing process ST.LOUIS, Missouri — (BUSINESS WIRE) — March 1, 2017 — Foresight Energy LP (NYSE: FELP) today reported financial and operating results for the fourth quarter and year ended 2016.Foresight generated fiscal year 2016 coal sales revenues of $866.6million on sales volumes of 19.3 million tons resulting in Adjusted EBITDA of $308.8 million, cash flows from operations of $225.2 million and a net loss attributable to limited partner units of $178.8 million, or $(1.37) per unit.Annual sales volumes for 2016 decreased 12% compared to 2015 due in part to lower production as a result of Foresight’s Hillsboro mine being idled for all of 2016 due to the combustion event.Operating results for 2016 were also negatively impacted by a fourth quarter prepaid royalty impairment charge of $74.6 million, $13.2 million of debt extinguishment costs, $21.8 million of debt restructuring costs and a non-cash charge of $17.1 million related to the change in fair value of warrants issued as part of the August 30, 2016 debt restructuring.Partially offsetting these charges were $30.5 million of insurance recoveries received in 2016 related to the combustion event at our Hillsboro operation ($10.5 million for the reimbursement of mitigation costs, which were recorded as a reduction in cost of coal sales and $20.0 million related to business interruption proceeds, which were recorded in other operating income, net in our consolidated statement of operations). “Calendar year 2016 was extremely challenging for Foresight with a global restructuring of our debt obligations during a period of incredible decline in the coal industry.Despite many distractions, our operations performed exceptionally well.We delivered improved safety results and continued to lead the industry in terms of production and mining cost in the Illinois Basin.While coal markets were under unprecedented downward pressure during most of 2016, our mines generated strong positive cash flow despite operating well below capacity,” said Robert D.Moore, President and Chief Executive Officer.“For the year, we saw moderate improvements in our per ton sales realizations and significant cost per ton improvements of over $1.30 per ton, which led to the generation of $225.2 million of operating cash.This improved operating performance resulted in Foresight ending the year with $103.7 million of cash compared to $17.5 million as of December 31, 2015.As previously mentioned, we have recently undertaken a process to take advantage of our operating successes and improvements in the capital markets to refinance and extend maturities of a portion or all of our existing indebtedness.” Consolidated Financial Results Year Ended December 31, 2016 Compared to Year Ended December 31, 2015 Coal sales totaled $866.6 million for 2016 compared to $979.2 million for 2015.The decline in coal sales revenue from the prior year was driven by a decrease in coal sales volumes of 2.7 million tons partially offset by an increase in coal sales realizations of $0.35 per ton sold.The decline in coal sales volumes is attributed to a decrease in production at the Hillsboro operation resulting from the combustion event that has idled the mine since March 2015, as well as difficult coal market conditions that persisted for the majority of 2016.The increase in coal sales realization per ton was driven by improvements in export pricing during the latter part of 2016. 1 Cost of coal produced was $424.0 million for 2016 compared to $509.2 million for 2015.The decrease during the current year was due to lower sales volumes as well as a reduction in our cash cost per ton sold.The improvement in cash cost per ton sold was driven by increased production at our non-Hillsboro mines which allowed for better leveraging of fixed costs and additional synergies related to the transaction with Murray Energy, including lower mine overhead costs and operational efficiencies.Additionally, the direct and indirect costs of the Hillsboro combustion event during 2016 were offset by $10.5 million in insurance recoveries received in 2016 for the reimbursement of previously incurred mitigation costs. Foresight recorded a loss on its commodity derivative contracts of $23.8 million for the year ended December 31, 2016, compared to a gain of $45.7 million for the year ended December 31, 2015.The loss during the current year was driven by a substantial increase in the API 2 forward price curve during the latter part of 2016.For the years ended 2016 and 2015, Foresight recognized settlements on commodity derivative contracts of $12.6 million and $61.2 million, respectively. Transportation costs declined by $32.1 million from the prior year due to lower export sales volumes offset partially by higher charges for shortfalls on minimum contractual throughput volume requirements.During 2016, Foresight shipped 17% of its sales volumes to the export market compared to 24% during the prior year. Selling, general and administrative expenses decreased $6.1 million compared to 2015 due primarily to an equity award granted to the former chief executive officer of the Partnership during 2015 that resulted in $7.1 million of immediate expense recognition. During the years ended December 31, 2016 and 2015, impairment charges of $74.6 million and $12.6 million, respectively, were recorded primarily to establish a reserve on certain prepaid royalties for which it was determined that recoupment was improbable. Transition and reorganization costs for 2016 totaled $6.9 million, compared to $21.4 million for 2015.The transition and reorganization costs during 2016 were comprised of the remaining retention compensation related to certain employees during the transition period resulting from the Murray Energy transaction that occurred in April 2015. For fiscal year 2016, Foresight recorded $22.2 million of other operating income compared to $13.4 million recorded for fiscal year 2015.The fourth quarter of 2016 was benefited by $20.0 million in business interruption insurance recoveries related to the Hillsboro combustion event whereas 2015 was benefited by a $13.5 million legal settlement with Murray Energy. Interest expense for 2016 increased $31.9 million from the prior year due primarily to higher effective interest rates under the new and amended debt instruments as well as higher interest rates under the term loan, revolving credit facility and A/R securitization facility prior to the closing date of the debt restructuring transactions due to default interest rates being in effect. As a result of the bondholder litigation and the completed global restructuring of Foresight’s debt, the Partnership also recognized $21.8 million in debt restructuring costs and a $13.2 million loss on the early extinguishment of debt during 2016. Cash flows provided by operations totaled $225.2 million for 2016 and Foresight ended the year with $103.7 million in cash compared to $17.5 million as of December 31, 2015, representing an increase in cash of $86.2million.During 2016, capital expenditures were $54.6million, a decrease of $30.4 million compared to the year ended December 31, 2015. Three Months Ended December 31, 2016 Compared to Three Months Ended December 31, 2015 Coal sales were $251.0 million for the three months ended December 31, 2016 compared to $239.2 million for the prior year period.The increase in coal sales was driven by an increase in coal sales realizations of $5.02 per ton due to a substantial rise in API 2 prices during the latter part of 2016. Cost of coal produced for the three months ended December 31, 2016 was $112.4 million, compared to $148.4 million for the three months ended December 31, 2015.The prior year fourth quarter’s cash cost per ton was unfavorably impacted by low production, as shifts were reduced in order to preserve liquidity, and substantial mitigation costs related to the Hillsboro combustion event. Forward-Looking Statements This press release contains “forward-looking” statements within the meaning of the federal securities laws.These statements contain words such as “possible,” “intend,” “will,” “if” and “expect” and can be impacted by numerous factors, including risks relating to the securities markets, the impact of adverse market conditions affecting business of the Partnership, adverse changes in laws including with respect to tax and regulatory matters and other risks.There can be no assurance that actual results will not differ from those expected by management of the Partnership.Known material factors that could cause actual results to differ from those 2 in the forward-looking statements are described in Part I, “Item 1A.Risk Factors” of the Partnership’s Annual Report on Form 10-K filed on March1,2017.The Partnership undertakes no obligation to update or revise such forward-looking statements to reflect events or circumstances that occur, or which the Partnership becomes aware of, after the date hereof. Non-GAAP Financial Measures Adjusted EBITDA is a non-GAAP supplemental financial measure that management and external users of the Partnership’s consolidated financial statements, such as industry analysts, investors, lenders and rating agencies, may use to assess: • the Partnership’s operating performance as compared to other publicly traded partnerships, without regard to historical cost basis or, in the case of Adjusted EBITDA, financing methods; • the Partnership’s ability to incur and service debt and fund capital expenditures; and • the viability of acquisitions and other capital expenditure projects and the returns on investment of various expansion and growth opportunities. The Partnership defines Adjusted EBITDA as net income (loss) attributable to controlling interests before interest, income taxes, depreciation, depletion, amortization and accretion.Adjusted EBITDA is also adjusted for equity-based compensation, losses/gains on commodity derivative contracts, settlements of derivative contracts, a change in the fair value of the warrant liability and material nonrecurring or other items which may not reflect the trend of future results.As it relates to commodity derivative contracts, the Adjusted EBITDA calculation removes the total impact of derivative gains/losses on net income (loss) during the period and then add/deducts to Adjusted EBITDA the amount of aggregate settlements during the period.
